UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4010
WILLIE HOWARD SPENCER,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                Malcolm J. Howard, District Judge.
                            (CR-00-179)

                      Argued: December 6, 2002

                      Decided: December 27, 2002

       Before LUTTIG and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: George Alan DuBois, Assistant Federal Public Defender,
Raleigh, North Carolina, for Appellant. Michael Gordon James,
Assistant United States Attorney, Raleigh, North Carolina, for Appel-
lee. ON BRIEF: Thomas P. McNamara, Federal Public Defender,
Jane E. Pearce, Research and Writing Attorney, Raleigh, North Caro-
lina, for Appellant. Frank D. Whitney, United States Attorney, Anne
M. Hayes, Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.
2                     UNITED STATES v. SPENCER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Willie Spencer was tried and convicted of violating, inter alia, 18
U.S.C. §§ 922(a)(6) and 924(a)(1)(A), each of which render it unlaw-
ful to make certain false statements in the course of purchasing a fire-
arm from a federally licensed firearms dealer. On appeal, Spencer
argues that the district court plainly erred in violation of his Sixth
Amendment rights when the court failed to instruct the jury that it
must be unanimous in finding at least one particular statement false
in order to find Spencer guilty. For the reasons that follow, we con-
clude that the district court did not commit plain error. Accordingly,
we affirm Spencer’s conviction.

                                   I.

   The evidence at trial showed the following. Montiqua Bryant, a
drug dealer, approached Spencer and asked him to purchase firearms
for Bryant. Spencer agreed to purchase the firearms because he
needed the money to support his drug habit. Bryant and Spencer went
to Uncle Todd’s Gun Shop and the Swap Shop, where Bryant told
Spencer which firearms to purchase.

   On June 18, 1996, Spencer filled out a Bureau of Alcohol,
Tobacco, and Firearms Form 4473 at Uncle Todd’s Gun Shop for the
purpose of purchasing a 9mm Ruger Pistol. Section A of Form 4473
states that the form must be completed personally by the actual pur-
chaser. Section A also refers readers to a warning on the form regard-
ing "straw purchases." The warning states that "[a] ‘straw purchase’
occurs when the actual buyer uses another person (the straw pur-
chaser) to execute an ATF Form 4473 purporting to show that the
straw purchaser is the actual buyer. Straw purchases also place the
straw purchaser and the actual buyer in violation of law." J.A. 325.
In addition, question 8.d on the Form 4473 asked Spencer if he was
                      UNITED STATES v. SPENCER                        3
"an unlawful user of, or addicted to, marijuana, or any depressant,
stimulant, or narcotic drug, or any other controlled substance?" Id. at
324. Spencer responded "No." Id. He signed the form certifying that
his answers were true and correct and that he was the actual buyer of
the firearm.

   After completing the form and obtaining the firearm, Spencer left
the store and placed the firearm in Bryant’s car. Bryant gave Spencer
$100 worth of crack cocaine for obtaining the firearm. On June 15
and 28, 1996, Spencer purchased firearms from the Swap Shop. At
each visit, Spencer filled out a Form 4473. On the form, Spencer
denied being a drug user. After purchasing the firearms, Spencer con-
veyed them to Bryant. In each case, Bryant selected the guns for pur-
chase and provided the money.

   Spencer, and two co-defendants, were named in a thirteen count
indictment charging violations of federal firearms laws. After a mis-
trial due to jury deadlock, the government filed a superceding indict-
ment against Spencer and one other co-defendant. The indictment
charged Spencer with, among other things, one count of conspiring to
make false and fictitious statements in relation to the purchase of a
firearm (Count 1), in violation of 18 U.S.C. § 371, one count of mak-
ing false and fictitious statements to a federally licensed firearms
dealer in relation to the purchase of a firearm (Count 3), in violation
of 18 U.S.C. § 922(a)(6), and one count of making false statements
and representations with respect to information required to be kept by
a federally licensed firearms dealer (Count 4), in violation of 18
U.S.C. § 924(a)(1)(A). With respect to Counts 3 and 4, the indictment
alleged that Spencer made a false statement when he represented that
he "was not an unlawful user of, or addicted to, narcotic drugs or
other controlled substances and that Defendant purchased the afore-
mentioned firearm as the actual buyer of the firearm," J.A. 61,
because in fact he was an unlawful user of or addicted to drugs and
was not the actual buyer of the firearm. Id. at 60-61.

   As to all counts, the district judge instructed the jury that it must
be unanimous. With respect to Counts 3 and 4, the district court did
not specifically instruct the jury that it must be unanimous as to which
of the two statements, as charged by the government, were false. The
jury found Spencer guilty of Counts 1, 3, and 4. Spencer was sen-
4                       UNITED STATES v. SPENCER
tenced to 18 months’ imprisonment. He has filed a timely notice of
appeal, in which he challenges for the first time the jury instructions
given by the district court.

                                    II.

    Spencer did not object to the jury instructions in the district court,
and thus we review his claim for plain error. Under the plain error
standard, Spencer must show that (1) there was error; (2) the error
was plain; and (3) the error affected his substantial rights. United
States v. Olano, 507 U.S. 725, 732 (1993). If Spencer satisfies those
elements, the court may exercise its discretion to notice the error only
if the error "seriously affect[s] the fairness, integrity or public reputa-
tion of judicial proceedings." Id. (internal quotation marks omitted).

   The district court instructed the jury as follows. For Count 3,1 the
district court stated that Spencer was charged with "making the false
statement that he was not addicted to or an unlawful user of any con-
trolled substance and that he was the actual buyer of the firearm pur-
chased . . . . That he was an unlawful user of controlled substances
or he was the actual buyer." J.A. 298 (emphasis added). For Count 4,2
the district court instructed the jury that Spencer was charged with
falsely stating on the Form 4473 that he "was not an unlawful user
or addicted to a controlled substance and that [he] was the actual
buyer of the firearm." Id. at 299 (emphasis added).

   Spencer argues that the instruction violated his Sixth Amendment
right to a unanimous finding of guilt because the jury could have
believed that it could convict without unanimously agreeing on one
particular false statement. "Conviction of an offense requires a find-
ing of guilt beyond a reasonable doubt as to each and every element
    1
     Under section 922(a)(6), the offense charged in Count 3, one element
is knowingly making "any false or fictitious oral or written statement . . .
with respect to any fact material to the lawfulness of the sale" in the
acquisition of a firearm from a licensed dealer. 18 U.S.C. § 922(a)(6).
   2
     Under section 924(a)(1)(A), the offense charged in Count 4, one ele-
ment of the offense is making a "false statement or representation" with
respect to information required to be kept by a licensed gun dealer. 18
U.S.C. § 924(a)(1)(A).
                       UNITED STATES v. SPENCER                        5
of the offense charged in the indictment. In cases where a defendant
is tried before a jury, the Sixth Amendment guarantees that the jury’s
findings of guilt be unanimous." United States v. Sarihifard, 155 F.3d
301, 309-10 (4th Cir. 1998) (internal citation omitted). In a different
context, this court has stated that "[a] special unanimity instruction is
required only when there is a genuine risk of juror confusion or that
a conviction could result from different jurors having concluded that
the defendant committed quite different acts within those of a pre-
scribed set or among multiple means of violating a statute." United
States v. Tipton, 90 F.3d 861, 885 (4th Cir. 1996) (concerning viola-
tions of the continuing criminal enterprise statute and whether there
was jury unanimity as to the predicate violations element of the stat-
ute); see also Sarihifard, 155 F.3d at 310 (noting, in the context of
a perjury prosecution involving numerous allegedly false statements,
that "[o]ften, a trial judge will have to provide a special unanimity
instruction in order to prevent confusion"). In this case, the district
court’s instruction is subject to multiple interpretations. For example,
the jury could have interpreted the instruction as requiring them to
unanimously find that both statements were false. But, we agree with
Spencer that the jury could also have interpreted the instruction as
allowing them to disagree as to which statement was false and still
convict just so long as all agreed that some false statement was made.

   We need not decide, however, whether the district court’s instruc-
tion was erroneous. Even assuming that the district court erred, Spen-
cer’s challenge fails because the error was not plain. Spencer has
pointed to no case which holds that a specific unanimity instruction
is necessary when multiple false statements are alleged in the con-
junctive as elements of a section 922(a)(6) or a section 924(a)(1)(A)
offense. Indeed, precedent dealing with similar problems is mixed.
Compare Tipton, 90 F.3d at 885, with United States v. McCormick,
72 F.3d 1404, 1409 (9th Cir. 1995) (considering a similar argument
made by a defendant charged with making a false statement in an
application for a passport and concluding that "consensus by the jury
on a particular false statement is not required"). Thus, it cannot be
said that the error was "obvious." Olano, 507 U.S. at 734.

  Moreover, even were the error plain, Spencer has not met his bur-
den of showing that the error "actually affected the outcome of the
proceedings." United States v. Hastings, 134 F.3d 235, 240 (4th Cir.
6                       UNITED STATES v. SPENCER
1998). Spencer asserts that he was prejudiced because some of the
jurors may have found him guilty of falsely claiming to be the actual
purchaser and others may have found him guilty of falsely claiming
not to be a drug user with no unanimous consensus as to either. But,
in order to carry his burden of demonstrating prejudice, Spencer must
do more than speculate. The government presented ample evidence of
Spencer’s drug use,3 and the jury could have convicted on both
Counts 3 and 4 based on his false statements with respect to drug use.
See Sarihifard, 155 F.3d at 310 ("[W]hen an indictment charges mul-
tiple instances of conduct listed in the conjunctive, a jury verdict of
guilty will stand if the jurors unanimously agree as to only one of the
instances of conduct alleged in the indictment.").

  Because Spencer cannot demonstrate that the outcome of his trial
would have been different had the district court given a specific una-
nimity instruction, his conviction must stand.4 Because Spencer can-
    3
     Evidence showed that Spencer agreed to purchase firearms because he
needed the money to purchase crack cocaine. J.A. 200. Evidence also
established that he received crack cocaine in exchange for his purchases.
Id. at 174. In addition, Spencer’s sister testified that she smoked crack
cocaine with him on occasion in 1996. Id. at 77-78. Furthermore, Spen-
cer’s cousin claimed he smoked crack cocaine with Spencer. Id. at 117.
   4
     Spencer also raises a challenge to the sufficiency of the evidence to
support the jury’s verdict on Count 3. Specifically, Spencer argues that
he did not make a material false statement in his acquisition of a firearm
because he accurately represented that he was the buyer of the firearm.
In the alternative, he argues that because Bryant was eligible to purchase
the firearms, any misrepresentation as to the identity of the purchaser
was not material to the lawfulness of the sale. See United States v. Polk,
118 F.3d 286, 295 (5th Cir. 1997) (holding that "if the true purchaser can
lawfully purchase a firearm directly, § 922(a)(6) liability (under a ‘straw
purchase’ theory) does not attach"). While Spencer’s latter argument
may have merit, we do not reach it. The government put on evidence at
trial showing that a misrepresentation as to drug use was material to the
sale. See J.A. 153 (Testimony of Joseph Franklin Sauls, a former
employee of Uncle Todd’s Gun Shop: "Q: And Question 8.d is in refer-
ence to what? A: Are you an unlawful user of or addicted to marijuana
or any depressant, stimulant, narcotic drug, or any other controlled sub-
stance. Q: Now, had the answer been yes, would you have conducted the
transaction? A: No."). Because the jury could have determined that Spen-
cer lied with respect to drug use, a statement material to the sale of a fire-
arm, the guilty verdict on Count 3 must stand.
                      UNITED STATES v. SPENCER                      7
not show plain error, the judgment of the district court is affirmed.

                                                         AFFIRMED